1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   CALIFORNIA DEPARTMENT OF TOXIC         No. 2:14-CV-00595 WBS EFB
     SUBSTANCES CONTROL and the TOXIC
13   SUBSTANCES CONTROL ACCOUNT,

14               Plaintiffs,                ORDER RE: MOTION TO INTERVENE
                                            AND SET ASIDE DEFAULT
15       v.

16   JIM DOBBAS, INC. a California
     corporation; CONTINENTAL RAIL,
17   INC., a Delaware corporation;
     DAVID VAN OVER, individually;
18   PACIFIC WOOD PRESERVING, a
     dissolved California
19   corporation; WEST COAST WOOD
     PRESERVING, LLC., a Nevada
20   limited liability company; and
     COLLINS & AIKMAN PRODUCTS, LLC,
21   a Delaware limited liability
     company,
22
                 Defendants.
23

24
                               ----oo0oo----
25
              Plaintiffs Department of Toxic Substances Control and
26
     the Toxic Substances Control Account (collectively “DTSC”) sought
27
     recovery of costs and interest incurred during the cleanup of a
28
                                        1
1    wood preserving operation in Elmira, California against multiple

2    defendants under the Comprehensive Environmental Response,

3    Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et

4    seq.    (First Am. Compl. (“FAC”) at ¶ 19.)   DTSC obtained an entry

5    of default against a canceled Delaware corporation, defendant

6    Collins & Aikman Products, LLC (“C&A Products”) in 2015 after it

7    failed to respond to DTSC’s First Amended Complaint.    (Docket No.

8    129.)    Presently before the court is The Travelers Indemnity

9    Company’s (“Travelers”) motion to intervene as a defendant in

10   this matter and vacate default against its insured, C&A Products.

11   (Mot. to Intervene and Vacate Default (“Mot.”) at 2 (Docket No.

12   196).)

13   I.     Motion to Intervene

14              Travelers seeks to intervene as of right or, in the

15   alternative, permissively under Federal Rule of Civil Procedure

16   Rule 24.   (Mot. at 6.)

17              In order to intervene as of right, the party must

18   demonstrate that it has an interest in the litigation and that

19   interest would be practically impaired if the intervention was

20   not granted.    Cal. Dep’t. of Toxic Substances Control v.
21   Commercial Realty Projects, Inc., 309 F.3d 1113, 1119 (9th Cir.

22   2002) (quoting United States v. State of Washington, 86 F.3d

23   1499, 1503 (9th Cir. 1996)).    Ordinarily, insurance companies do

24   not have an interest in actions between those they insure and

25   another party when they deny coverage and refuse to provide a

26   defense.   Gray v. Begley, 182 Cal. App. 4th 1509, 1522 (2d Dist.
27   2010).

28              However, “an insurer providing a defense under a
                                       2
1    reservation of rights has not lost its right to control the

2    litigation” and thus retains an interest in the action.     Hyundai

3    Motor Am. v. Nat’l Union Fire Ins. Co. of Pittsburgh, No. SACV

4    08-00020-JVS (RNBx), 2010 WL 11468348, at *3 (C.D. Cal. Oct. 26,

5    2010) (citing Gray, 182 Cal. App. 4th at 1523-24)).     Under

6    California law, where the insured defendant is “legally

7    incapacitated” because of suspension or cancelation, the insurer

8    can intervene in the action under a reservation of rights because

9    “if an insurer were unable to intervene . . . the insurer would

10   be deprived of any opportunity to ‘contest its insured’s fault or

11   the available damages.’”    B.G.N. Fremont Square Ltd. v. Chung,

12   No. CV 10-9749 GAF (RZx), 2011 WL 13129968, at *5 (C.D. Cal. Sep.

13   27, 2011) (citing APL Co. Pte. Ltd. v. Valley Forge Ins. Co., No.

14   C 09-05641 MHP, 2010 WL 1340373, at *4 (N.D. Cal. Apr. 5, 2010).

15              But here, Travelers has both disclaimed coverage and

16   any duty to defend C&A Products (See Decl. of Alexander E.

17   Potente (“Potente Decl.”) at Exs. B & C (Docket Nos. 197-2, 197-

18   3)) and refused to provide a defense under a reservation of

19   rights.1   (Decl. of Laura J. Zuckerman (“Zuckerman Decl.”) at 2

20   (Docket No. 215-1).)     Accordingly, Travelers forfeited any direct
21   interest in the action and the court will not permit it to

22   intervene as of right.

23              Alternatively, permissive intervention may be granted

24   by the district court under its broad discretion.     Perry v.

25   Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011) (per curiam).

26
27        1    DTSC offered to stipulate to Travelers’ intervention if
     it provides a defense under a reservation of rights. Travelers
28   refused. (Zuckerman Decl. at 2.)
                                     3
1    Courts may consider the “nature and extent of the intervenors’

2    interest” and “whether intervention will prolong or unduly delay

3    the litigation.”     Id. at 905 (citing Spangler v. Pasadena Bd. of

4    Educ., 552 F.2d 1326, 1329 (9th Cir. 1977)).      For the reasons

5    above, the court finds Travelers does not have an interest in

6    this litigation and its intervention would only serve to prolong

7    the action.   The court will not permit Travelers to intervene

8    permissively, and the court will deny Travelers’ motion to

9    intervene.

10   II.   Motion to Vacate Default

11             Under Federal Rule of Civil Procedure Rule 55(c), a

12   court may set aside an entry of default for good cause.      To

13   determine good cause, a court will consider: (1) whether the

14   party seeking to set aside default engaged in culpable conduct

15   that led to the default; (2) whether the party had a meritorious

16   defense; and (3) whether reopening the default would prejudice

17   the other party.     United States v. Signed Personal Check No. 730

18   of Yubran Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010) (internal

19   quotations omitted).    “[A] finding that any one of these factors

20   is true is sufficient reason for the district court to refuse to
21   set aside the default.”     Id.

22             Looking to the Signed Personal Check No. 730 of Yubran

23   Mesle considerations, even if Travelers were permitted to

24   intervene, it has failed to establish good cause to set aside C&A

25   Products’ default.     First, although there is no claim that

26   Travelers itself engaged in any culpable conduct, the conduct of
27   its insured corporation, through its duly authorized receiver,

28   can be considered culpable.       C&A Products was a Delaware limited
                                          4
1    liability company.    Under Delaware law, a cancelled limited

2    liability company can be sued if the Delaware Court of Chancery

3    appoints a trustee or receiver for the company.     6 Del. C. § 18-

4    805.   The Court of Chancery’s appointed receiver, Brian Rostocki,

5    had “the power, but not the obligation, to defend, in the name of

6    Collins & Aikman Products, LLC, any claims made against it in

7    DTSC v. Dobbas.”     In re Collins & Aikman Prods., LLC, No. 10348-

8    CB, 2014 WL 6907689, at *1-2 (Del. Ch. Dec. 8, 2014) (Docket No.

9    73-1).   Mr. Rostocki accepted service of DTSC’s First Amended

10   Complaint and failed to respond, leading to the entry of default.

11   (Docket No. 129.)

12             Second, Travelers has not offered or suggested any

13   meritorious defense that C&A Products would have to the complaint

14   if its default were set aside.     Travelers’ disagreement with Mr.

15   Rostocki’s decision not to respond does not rise to the level of

16   a “meritorious defense” necessary to show good cause.      Further,

17   the court expresses no opinion as to the merits of Travelers’ own

18   declaratory relief action against DTSC, except to note that the

19   relief sought in that action would not constitute a defense which

20   C&A Products could assert to liability in this action.
21             Third, Travelers has failed to show that reopening the

22   default would not prejudice DTSC.      The harm here is “greater”

23   than “simply delaying the resolution of the case.”      TCI Grp. Life

24   Ins. Plan v. Knoebber, 244 F.3d 691, 701 (9th Cir. 2001),

25   overruled on other grounds by Egelhoff v. Egelhoff ex rel.

26   Breiner, 532 U.S. 141 (2001).     DTSC sought entry of default
27   against C&A Products in 2015.     Neither C&T Products nor Travelers

28   did anything to attempt to set aside that default for over three
                                        5
1    years.   DTSC relied in good faith on that default and incurred

2    the litigation expenses associated with preparing and filing a

3    motion for entry of judgment on that default.   Accordingly, the

4    court will deny Travelers’ motion to vacate entry of default.

5              IT IS THEREFORE ORDERED that Traveler’s Motion to

6    Intervene and Motion to Vacate Default (Docket No. 196) be, and

7    the same thereby is, DENIED.

8    Dated:   October 22, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      6
